ITEMID: 001-99339
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: FELCSER v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Ms Krisztina Felcser, is a Hungarian national who was born in 1972 and lives in Budapest. She was represented before the Court by Mr I. Maklári, a lawyer practising in Budapest. The Hungarian Government (“the Government”) were represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 8 June 2001 an action was brought with a view to evicting the applicant from her service flat. A first-instance decision, requiring the applicant to vacate the flat and the plaintiff to arrange for alternative accommodation, was adopted on 11 June 2003. Part of this judgment was quashed and remitted on 16 March 2004. The Buda Central District Court gave judgment on 2 December 2004. On 14 June 2005 the Budapest Regional Court reversed this decision and established the fee payable by the applicant for the past use of the flat. On 27 March 2006 the Supreme Court rejected the applicant's petition for review.
In the meantime, the applicant filed a motion for execution against the plaintiff in respect of her claim for alternative accommodation. On 10 May and 22 September 2005 the District and the Regional Court respectively rejected this motion, observing that this claim was not enforceable until the applicant vacated the flat.
